Citation Nr: 0629808	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  03-01 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for a 
shell fragment wound scar of the left lower back with 
retained foreign body and limitation of motion.

2.  Entitlement to a rating higher than 10 percent for a 
shell fragment wound scar of the right cheek.

3.  Entitlement to a compensable rating for a shell fragment 
wound scar of the right shoulder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from August 1966 to October 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of February 2002 and later 
by the Department of Veterans Affairs (VA) New Orleans, 
Louisiana,  Regional Office (RO).  


FINDINGS OF FACT

1.  The shell fragment wound scar of the left lower back, 
with retained foreign body and limitation of motion, has not 
resulted in more than moderate limitation of function, and 
has not resulted in forward flexion of the thoracolumbar 
spine limited to 30 degrees or less or favorable ankylosis 
of the entire thoracolumbar spine.

2.  The shell fragment wound scar of the right cheek is one 
quarter inch wide at the widest part, but does not result in 
other characteristics of disfigurement, has not resulted in 
functional limitation, and does not exceed an area of 12 
square inches.

3.  The shell fragment wound scar of the right shoulder is a 
deep scar which covers an area which exceeds 6 square inches.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for a 
shell fragment wound scar of the left lower back with 
retained foreign body and limitation of motion have not been 
met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 4.118, 
Diagnostic Codes 5292, 5293, 5295 (2003), effective prior to 
September 26, 2003; 68 Fed. Reg. 51,454, 51,456-57; 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243 (2006), effective from September 
26, 2003; 38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 
7804, 7805 (2002 & 2006).  

2.  The criteria for a rating higher than 10 percent for a 
shell fragment wound scar of the right cheek have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7802, 7803, 7804, 7805 (2002 & 2006).

3.  The criteria for a 10 percent rating for a shell fragment 
wound scar of the right shoulder have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7802, 
7803, 7804, 7805 (2002 & 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in May 2001 provided the veteran with an explanation 
of the type of evidence necessary to substantiate his claims, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf.  In addition, the letter adequately informed the 
veteran that he should submit any additional evidence that he 
had in his possession.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The veteran's initial duty-to-assist letter was provided 
prior to the adjudication of his claim.  After he was 
provided the letter he was given a full opportunity to submit 
evidence, and his claims were subsequently readjudicated.  He 
has not claimed any prejudice as a result of the timing of 
the letter.  The Board notes that the RO did not provide 
notice with respect to the effective-date elements of the 
claims, See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
However, the failure to provide such information is moot as 
the claims are denied.  Regarding the claim which is granted, 
the Board finds that there is no prejudice as the RO will 
have an opportunity to provide such information.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran was afforded VA examinations.  His post-service 
treatment records have been obtained.  He has declined a 
hearing.  The Board does not know of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

Shell Fragment Wound Scar of the Left Lower Back 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

Prior to August 30, 2002, scars were evaluated as following: 
a 10 percent evaluation is warranted for superficial scars 
that are poorly nourished with repeated ulceration. 38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  A 10 percent evaluation is 
warranted for superficial scars that are tender and painful 
on objective demonstration 38 C.F.R. § 4.118, Diagnostic Code 
7804.  Scars may also be evaluated for limitation of 
functioning of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.

Effective August 30, 2002, the regulations pertaining to the 
evaluation of scars were changed.  Under the newly revised 
regulations, scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion are rated 10 
percent disabling provided the area or areas are 144 square 
inches (929 sq. cm.) or greater.  Note (1): Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  Note (2): A superficial scar is one not 
associated with underlying soft tissue damage. 38 C.F.R. § 
4.118, Diagnostic Code 7802 (effective August 30, 2002).

Under newly revised Diagnostic Code 7803, scars, superficial, 
unstable are rated 10 percent disabling.  Note (1): An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7803 
(effective August 30, 2002).

Under newly revised Diagnostic Code 7804, scars, superficial, 
painful on examination are rated 10 percent disabling.  Note 
(1): A superficial scar is one not associated with underlying 
soft tissue damage.  Note (2): In this case, a 10-percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation. (See § 4.68 of this part on the 
amputation rule.) 38 C.F.R. § 4.118, Diagnostic Code 7804 
(effective August 30, 2002).

Under newly revised Diagnostic Code 7805, scars, other, are 
to be rated based on limitation of function of the affected 
part. 38 C.F.R. § 4.118, Diagnostic Code 7805 (effective 
August 30, 2002).

Where a law or regulation (particularly those pertaining to 
the Rating Schedule) changes after a claim has been filed, 
but before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered. 
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000). The effective date rule established by 38 
U.S.C.A. § 5110(g) (West 2002), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation. 

With respect to evaluating the disorder based on limitation 
of motion of the back, the Board notes that previously, 
Diagnostic Code 5292 provided a 20 percent rating for 
moderate limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).  A 40 percent rating was warranted if the 
limitation of motion was severe.  Id.  The Board also notes 
that there is a new General Rating Formula for Diseases and 
Injuries of the Spine.  68 Fed. Reg. 51454-51458 (August 27, 
2003).  The General Rating Formula for Diseases and Injuries 
of the Spine (For diagnostic codes 5235 to 5243 unless 5243 
is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes) provides for 
a higher 40 percent disability rating for forward flexion of 
the thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  

In February 1968 the veteran was injured by rocket fire.  
Service connection was established for a residual shell 
fragment wound scar of the left lower back with retained 
metallic body by a May 1990 rating decision.  His current 
appeal arises from a January 2000 claim for increased 
benefits.

The relevant evidence includes a private medical record dated 
in May 2001 which shows that the veteran reported a complaint 
of low back pain for a period of a week.  On examination, 
there was a good range of motion for the back except for 
extension of the back.  The diagnosis was low back pain.  
Other treatment records contain similar complaints.  

The report of a general medical examination conducted by the 
VA in October 2001 shows that the veteran had a history of 
shell fragment wound scars including one to the left lower 
back with retained metallic foreign body and limitation of 
motion.  On examination, the examiner noted that in addition 
to the left lower back, the veteran also sustained left lower 
posterior region and left lower lumbar region wounds with 
retained metallic foreign body.  There was no surgical 
intervention and spontaneous healing.  The scars were 
slightly tender at times, but the veteran denied other 
significant symptoms.  There was a normal range of motion in 
the thoracolumbar region with mild tenderness.  The pertinent 
diagnosis was status post shrapnel fragment wound of the left 
lower posterior thoracic and lumbar regions with retained 
metallic foreign bodies.  

The report of a spine examination conducted by the VA in 
October 2001 reveals no abnormal findings were noted.  There 
was a normal range of motion in the entire spine with only 
mild tenderness on extreme motion of the thoracolumbar spine.  

The report of a scars examination conducted by the VA in 
October 2001 shows that the veteran had well healed scars of 
multiple shrapnel wounds.  There was mild depression and 
depigmentation of the SFW scars of the right shoulder.  Other 
items were non-applicable, normal, or negative.  

The report of a disability evaluation examination conducted 
by the VA in June 2005 shows that the veteran had a history 
of shrapnel wounds including one to the right lower back.  He 
reported a history of tenderness of the scar on his lower 
back.  He also stated that he had a history of degenerative 
arthritis of the thoracic and lumbar spine.  He said that he 
could not walk any distances before his legs and back became 
fatigued.  He reportedly could not lift any heavy objects 
above his waist without developing back pain.  He denied 
taking any medication for the scar, and denied being 
incapacitated at any time from his scars.  He stated that he 
worked as a farmer until retirement.  He stated that his scar 
did not impact his employment or restrict him from doing his 
chores at home.  Functionally, he was independent in 
activities of daily living, transfers and ambulation.  

On physical examination, there was a one inch scar over the 
left central aspect of the posterior trunk which did not 
present any limitation of motion.  The examiner concluded 
that the veteran's report of pain and discomfort in his back 
was most likely as not related to his degenerative disc 
disease and peroneal neuropathy.  

Based on the foregoing evidence, the Board finds that the 
veteran's left lower back shell fragment wound scar has not 
resulted in impairment which would warrant a rating higher 
than 20 percent.  There is no evidence that the scar is 
poorly nourished with ulceration.  The Board also finds that 
the scar does not exceed an area of 12 square inches (77 
square centimeters).  A scar which is, at most, 12 
centimeters long and 2 centimeters wide would cover only 24 
square centimeters.  Findings more severe than these are not 
shown in any of the medical evidence.  

The Board further finds that the evidence shows that the 
disorder was not productive of more than moderate limitation 
of motion of the spine under Diagnostic Code 5292.  The 
examination reports and the treatment records generally 
reflect slight or at most moderate limitation of motion.  For 
example, in October 2001 it was noted that he had a normal 
range of motion.  Similarly, the examiner in June 2005 stated 
that the scars did not present any limitation of motion.  
There is no evidence of severe limitation of motion so as to 
warrant a 40 percent rating under Diagnostic Code 5292.  With 
regard to establishing loss of function due to pain, it is 
necessary that complaints be supported by adequate pathology 
and be evidenced by the visible behavior of the claimant.  
38 C.F.R. § 4.40.  The Board finds that the effects of pain 
due to the veteran's service-connected lumbar disorder are 
contemplated in the 20 percent rating currently assigned.  
There is no indication that pain, due to disability of the 
lumbar spine, causes functional loss greater than that 
contemplated by the assigned 20 percent evaluation.  See 
38 C.F.R. § 4.40.

The Board also finds that the veteran's service-connected 
disorder has not resulted in forward flexion of the 
thoracolumbar spine being limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine so as 
to warrant a 40 percent rating under the new general back 
rating criteria.  Accordingly, the Board concludes that 
objective medical evidence of record weighs against a 
disability rating higher than 20 percent for the veteran's 
service-connected shell fragment wound scar of the left lower 
back, with retained foreign body and limitation of motion.  
The preponderance of the evidence is clearly against the 
claim.  

Shell Fragment Wound Scar of the Right Cheek

As indicated, the veteran was injured by rocket fire in 
February 1968.  Service connection was established by a 
February 1974 rating decision for the residual scar of the 
right cheek.  In his claim for an increased rating submitted 
in July 2000 the veteran reported that his shell fragment 
wound of the right jaw caused severe pain and locking of the 
jaw.

Prior to revision, disfiguring scars of the head, face and 
neck were rated as 50 percent disabling with complete or 
exceptionally repugnant deformity of one side of face or 
marked or repugnant bilateral disfigurement.  A 30 percent 
rating was assigned for severe scarring, especially if it 
produced a marked or unsightly deformity of eyelids, lips or 
auricles.  A moderately disfiguring scar was rated as 10 
percent disabling. 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2002).  

Under the amended DC 7800 (disfigurement of the head, face, 
or neck), with visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
six or more characteristics of disfigurement will be rated as 
80 percent disabling.  With visible or palpable tissue loss 
and either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement the disability 
will be rated at 50 percent.  With visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement the disability 
will be rated at 30 percent.  With one characteristic of 
disfigurement the disability will be rated at 10 percent.  38 
C.F.R. § 4.118, Diagnostic Code 7800 (2006).  Unretouched 
color photographs are to be taken into consideration when 
evaluating under these criteria.  Id. at Note 3.

The 8 characteristics of disfigurement, for purposes of 
evaluation under § 4.118, are: Scar 5 or more inches (13 or 
more cm.) in length.  Scar at least one-quarter inch (0.6 
cm.) wide at widest part.  Surface contour of scar elevated 
or depressed on palpation. Scar adherent to underlying 
tissue.  Skin hypo-or hyper-pigmented in an area exceeding 
six square inches (39 sq. cm.).  Skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).  Underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.).  Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic 
Code 7800, Note 1 (2006).

Tissue loss of the auricle is rated under DC 6207 (loss of 
auricle) and anatomical loss of the eye is rated under DC 
6061 (anatomical loss of both eyes) or DC 6063 (anatomical 
loss of one eye), as appropriate.  38 C.F.R. § 4.118, 
Diagnostic Code, 7800, Note 2 (2006).

A VA medical treatment record dated in March 2000 reflects 
that the veteran reported that the right side of his face 
hurt.  Following examination, the impression was: "Most 
likely this pain is from TMJ problems rather than from the 
schrapnel."  

The report of a scars examination conducted by the VA in 
August 2000 shows that the veteran had an 8 by 1 centimeter 
scar to the right cheek.  It had increased sensitivity to 
touch.  He complained of biting the interior of his check and 
right jaw stiffness at times.  The scar was flat and 
pigmented similar to the surrounding skin.  It was tender to 
palpation.  The examiner was unable to palpate any foreign 
body within the tissues.  The impression was facial scars 
secondary to shrapnel wound.  

A VA treatment record dated in September 2000 reflects that 
the veteran returned for his facial pain.  On examination of 
the face, palpation in the posterior end of the widened 
atrophic scar produced discomfort.  It was noted that this 
was just posterior to Stenson's papilla and that this meant 
that it was juxtaposed to the parotid duct and the zygomatic 
branch of the facial nerve.  The impression was foreign body 
reaction with pain.  

The report of a dental examination conducted by the VA in 
October 2001 reflects that the veteran had a history of 
shrapnel wounds, including a wound to the right cheek and 
ear.  The area was debrided, but some shrapnel remained in 
the area of the right preauricular area posterior to the 
second molars.  He had postoperative soreness in the region, 
and later developed a click in the right temporomandibular 
joint which was often accompanied by pain.  The diagnosis was 
temporomandibular joint dysfunction likely secondary to right 
facial injury received in the military.  

The report of an examination conducted by the VA in June 2005 
shows that the veteran had a history of shrapnel wounds 
including one in the right face.  He stated that in 1969 he 
underwent two plastic surgeries to his face.  He now reported 
tenderness of the scar on his face.  On examination, there 
was a well healed scar measuring 4.5 inches by .25 inch from 
the right ear to the right nostril.  The facial scar was 
smooth and stable.  There was no adherence to the underlying 
skin.  The texture and color were normal with that of the 
surrounding skin.  He denied tenderness of this scar during 
the physical examination.  The scar did not present any 
limitation of motion.  There was no muscle loss and no 
disfigurement.  The impression was stable scars.  A 
photograph of the right side of the veteran's face is 
associated with the examination report. 

The Board finds that the shell fragment wound scar of the 
right cheek is one quarter inch wide at the widest part, but 
does not result in other characteristics of disfigurement, 
has not resulted in functional limitation, and does not 
exceed an area of 12 square inches.  Although there is pain 
and tenderness in that area, the Board notes that the veteran 
has already been granted a separate 10 percent rating for 
temporomandibular joint dysfunction based in part on that 
symptomatology.  The evaluation of the same disability under 
various diagnoses is to be avoided.  See 38 C.F.R. § 4.14.  
Accordingly, the Board concludes that the criteria for a 
rating higher than 10 percent for a shell fragment wound scar 
of the right cheek have not been met.  

Shell Fragment Wound Scar of the Right Shoulder

In February 1968 the veteran was injured by rocket fire and 
sustained fragment wounds of right shoulder.  Service 
connection was established by a February 1974 rating 
decision for the residual scar of the right shoulder with 
retained metallic foreign bodies and slight damage to muscle 
group III and a 10 percent disability rating for his scar 
was assigned.  His disability rating was increased to 20 
percent based on a moderate muscle injury via the August 
1999 rating decision.  In a February 2005 decision the Board 
denied the veteran's increased rating based on his muscular 
disability and remanded for additional development whether a 
separate compensable rating for the right shoulder scar was 
warranted as per Estaban v. Brown, 6 Vet. App. 259 (1994).

The criteria for rating scars are summarized above.  A 
private medical record dated in January 2000 shows that the 
veteran reported a complaint of right shoulder pain.  It was 
noted that he had a history of an injury during the Vietnam 
war.  The pertinent assessment was right shoulder pain.  

The report of a VA examination conducted in June 2005 
reflects that the veteran had a history of shrapnel wounds to 
areas including the right shoulder.  On examination, there 
were two scars on the right deltoid.  On was 4.5 inches long, 
and the second one was 1.5 inches long.  There were also 
multiple small spots over the right deltoid region.  All were 
smooth and stable.  There was slight depression of the 4.5 
inch scar on the deltoid.  There was no adherence to the 
underlying tissue.  The texture was normal with that of the 
surrounding skin.  He denied tenderness of the scars and they 
did not present limitation of motion.  There was no muscle 
loss.  The impression was stable scars.  

Associated with the report are photographs of the scars on 
the deltoid area.  The Board notes that the 4.5 inch long 
scar appears to be approximately on inch wide (based on the 
length dimensions given as comparison).  The 1.5 inch long 
scar appears to be approximately 1.5 inches long.  Based on 
this information, the Board finds the evidence shows shell 
fragment wound scar of the right shoulder that covers an area 
which exceeds 6 square inches.  Accordingly, the Board 
concludes the criteria for a 10 percent rating for a shell 
fragment wound scar of the right shoulder have been met.  As 
the evidence is not indicative of shoulder scars that cover 
an area of 12 square inches, a rating higher than 10 percent 
is not warranted.  


ORDER

An increased rating for a shell fragment wound scar of the 
left lower back with retained foreign body and limitation of 
motion is denied.

An increased rating for a shell fragment wound scar of the 
right cheek is denied.

A 10 percent rating, but no more, for a shell fragment wound 
scar of the right shoulder is granted, subject to the law and 
regulations applicable to the payment of VA monetary 
benefits.



____________________________________________
MARY C. PELTZER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


